Citation Nr: 1010508	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  08-25 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota



THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a skin disorder.  

3.  Entitlement to service connection for muscle/joint pain.  

4.  Entitlement to service connection for depression (claimed 
as a neuropsychiatric condition and sleep disorder).  

5.  Entitlement to an initial compensable evaluation for a 
left ring finger scar.  



ATTORNEY FOR THE BOARD

W. Harryman, Counsel

INTRODUCTION

The Veteran had active duty service from July 1988 to July 
1992 and from January 1999 to May 1999.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2007 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.  That decision denied service 
connection for hypertension, a skin disorder, muscle/joint 
pain, and depression, but the RO did grant service connection 
for a left ring finger scar and assigned a noncompensable 
evaluation effective from November 24, 2006.  The Veteran 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.  

The Board notes that the Veteran was previously represented 
by a private attorney who withdrew his power of attorney to 
act on the Veteran's behalf in January 2009.  The Veteran was 
notified of the attorney's withdrawal, but the record does 
not indicate that he has secured the services of another 
representative.  


FINDINGS OF FACT

1.  The Veteran's hypertension first manifested several years 
after his separation from his first period of service and has 
not been shown to be causally or etiologically related to his 
first period of service or to have increased in severity 
during his second period of service.  

2.  The Veteran has not been shown to currently have a skin 
disorder that is causally or etiologically related to his 
military service. 

3.  The Veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War

4.  The Veteran does not have muscle and joint pain that is 
due to an undiagnosed illness or is otherwise related to 
service.
 
5.  The Veteran's service-connected left ring finger scar is 
one inch long, and the available medical evidence shows that 
the scar has been asymptomatic.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service and may not be presumed to have been so incurred. 38 
U.S.C.A. §§ 101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.307, 3.309 (2009).  

2.  A skin disorder was not incurred in service. 38 U.S.C.A. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).
 
3.  The criteria are not met for service connection for 
muscle/joint pain.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2009).  

4.  The criteria an initial compensable evaluation for a left 
ring finger scar have not been met.  38 U.S.C.A. §§ 1155, 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.118, Code 7804 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008). The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 38 C.F.R. § 
3.159(b)(1).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or 
his entitlement to increased compensation.  However, the 
notice required by section 5103(a) need not be specific to 
the particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's daily life. Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

Nevertheless, the Veteran in this case is challenging the 
initial evaluation assigned following the grant of service 
connection for a left ring finger scar.  In Dingess, the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91. See also VAOPGCPREC 8-2003 
(December 22, 2003).  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify has been satisfied with 
respect to the issue of entitlement to a higher initial 
evaluation for his status post left carpal and metacarpal 
fusion.  

With respect to the claims for service connection, the RO did 
provide the appellant with notice in January 2007 and May 
2007, prior to the initial decision on the claims in 
September 2007.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met in connection 
with the claim and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice for the service connection claims were met in this 
case.  The notice letters notified the Veteran of the 
evidence necessary to substantiate his claims and of the 
division of responsibilities in obtaining such evidence.  The 
January 2007 letter also explained how disability ratings and 
effective dates were assigned.  

In addition, the Board concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and all identified and available private medical records are 
in the file.  He has not identified any other medical records 
that are relevant to his claims.  

The Board does acknowledge that the Veteran's service 
treatment records for his period of service from January 1999 
to May 1999 cannot be located.  In accordance with the law 
and regulations, however, the RO continued its efforts to 
obtain all relevant medical records until it was reasonably 
certain that such records did not exist or that further 
efforts to obtain those records would be futile.  In this 
regard, the RO did request the records from the VA Records 
Maintenance Center, but those records were incomplete.  An 
entrance physical was received via the Defense Personnel 
Records Imaging System, and clinical records were received 
from the National Personnel Records Center.  Negative replies 
were also obtained from the Naval Medical Clinic in Quantico, 
Virginia, and from the Engineer Maintenance Company in Omaha, 
Nebraska.  The Veteran was notified of the incomplete records 
and of the specific efforts that the RO had undertaken to 
attempt to locate those missing records.  He was also advised 
of alternate evidence that could be submitted.  

Based on the foregoing, the RO made a formal finding on the 
unavailability of service records and determined that further 
efforts would be futile.  The Board also concludes that VA 
has done everything reasonably possible to assist the 
appellant in obtaining his complete service treatment 
records.  The appellant has not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review. 

The Board further notes that the Veteran was initially 
scheduled for VA examinations in April 2008.  38 C.F.R. § 
3.159(c)(4)(i) (2009).  At the Veteran's request, those 
examinations were rescheduled in May 2008.  However, the 
Veteran once again requested that they be rescheduled.  
Ultimately, the examinations were scheduled again in October 
2008.  Nevertheless, the Veteran failed to report for those 
examinations, and he has not provided good cause for his 
failure to report.  The Board would point out that the duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence. Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

Based on the foregoing, the Board finds that the record 
contains sufficient evidence to make a decision on the 
claims.  The Veteran has not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  VA has also assisted the Veteran 
throughout the course of this appeal by providing him with a 
SOC and a SSOC, which informed him of the laws and 
regulations relevant to his claims.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
Veteran in this case. 


Law and Analysis

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his or her behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant. Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


I.  Service Connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

Service connection for certain diseases, such as 
cardiovascular-renal disease, may be also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under section 3.310(a) of VA regulations, service connection 
may also be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability. Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation. Allen, 7 Vet. App. at 448.  
Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened. Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2011. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  The 
term "qualifying chronic disability" means a chronic 
disability resulting from an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined as a cluster of signs or symptoms; or, any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service-connected. 38 U.S.C.A. § 1117(a)(2).

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a chronic multisymptom illness 
include: (1) fatigue, (2) unexplained rashes or other 
dermatological signs or symptoms, (3) headache, (4) muscle 
pain, (5) joint pain, (6) neurological signs and symptoms, 
(7) neuropsychological signs or symptoms, (8) signs or 
symptoms involving the upper or lower respiratory system, (9) 
sleep disturbances, (10) gastrointestinal signs or symptoms, 
(11) cardiovascular signs or symptoms, (12) abnormal weight 
loss, and (13) menstrual disorders. 38 U.S.C.A. § 1117(g).

Among the requirements for service connection for a 
disability due to an undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis. 
38 C.F.R. § 3.317(a)(1)(ii).  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia theater of operations 
during the Persian Gulf War. See 38 C.F.R. § 3.317(c).  If 
signs or symptoms have been attributed to a known clinical 
diagnosis in the particular veteran's case being considered, 
service connection may not be provided under the specific 
provisions pertaining to Persian Gulf veterans. See 
VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).


A. Hypertension

The Veteran has contended that his high blood pressure began 
after an operation on his left hand during service.  

The Veteran's service treatment records do show that he 
sustained an injury to his left hand during service in June 
1991 and the he was hospitalized for approximately two weeks 
for treatment of that injury.  During a subsequent emergency 
room visit for an unrelated injury, his blood pressure was 
recorded as 144/100.  However, on follow-up two days later, 
his blood pressure was recorded as 120/82, and in October 
1991, it was also noted to be 120/70.  At the time of the 
Veteran's separation examination, his blood pressure was 
recorded as 138/84.  The service treatment records do not 
contain a diagnosis of hypertension, nor do they indicate 
that any examiner even considered such a diagnosis.  In 
addition, the report of a Reserve examination in September 
1996 records a blood pressure of 110/70; that examiner also 
did not diagnose hypertension.  

Parenthetically, the Board notes that the term 
"hypertension" refers to persistently high arterial blood 
pressure.  Medical authorities have suggested various 
thresholds ranging from 140 mm. Hg systolic and from 90 mm. 
Hg diastolic. See Dorland's Illustrated Medical Dictionary 
635 (26th ed. 1985).  Similarly, for VA rating purposes, the 
term hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater.  The term "isolated 
systolic hypertension" means that the systolic blood 
pressure is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm. See 38 C.F.R. § 4.104, 
Code 7101, Note 1 (2009).  

Moreover, the medical evidence of record does not show that 
the Veteran sought treatment for hypertension immediately 
following his period of service or for many years thereafter.  
Therefore, the Board finds that hypertension did not manifest 
in service or within one thereafter.

The earliest diagnosis of hypertension in the medical records 
is contained in a private treatment report dated in July 1998 
at which time the Veteran's blood pressure was 150/100.  His 
hypertension was noted to be uncontrolled on medication.  
Subsequent private treatment records dated since May 2000 
variously note that the hypertension was controlled or that 
it was uncontrolled and that the Veteran was noncompliant in 
his taking his antihypertensive medication.  

The Veteran was scheduled for at least three examinations to 
determine the etiology of his hypertension, to include 
whether the disorder may have been aggravated by his second 
period of service, but he either canceled or failed to report 
for each of those examinations.  The regulations require that 
when a claimant fails to report for a scheduled examination 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655 (2009).  

While the Veteran is certainly competent to report his 
observable symptoms, he is not competent to render a medical 
determination as to the etiology or date of onset of his 
hypertension.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); Jones v. Brown, 7 Vet. App. 134 (1994).  

Based on the foregoing, the Board finds that the competent 
medical evidence shows that the Veteran's hypertension first 
manifested several years after his separation from his first 
period of active service.  It is unclear from the private 
treatment report in July 1998 whether the Veteran was taking 
antihypertensive medication prior to that visit, but it 
appears that medication was initiated at that time.  
Nevertheless, in September 1996, the Veteran's blood pressure 
was apparently normal and hypertension was not diagnosed at 
that time.  Moreover, the medical evidence does not show that 
any examiner has stated or suggested that the Veteran's 
hypertension is in any way related to the injury or operation 
in 1991, as contended by the Veteran.  Therefore, the Board 
concludes that the criteria are not met for service 
connection for hypertension on the basis of direct service 
incurrence during his first period of service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Further, because the evidence shows that hypertension was not 
manifest to a compensable degree within one year following 
the Veteran's separation from his first period of service, 
service connection also cannot be presumed.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Although the Veteran has not specifically contended that his 
hypertension was caused by his service-connected left ring 
finger scar, the Board also notes that no health care 
provider has indicated or suggested such a relationship.  
Accordingly, service connection is not warranted on a 
secondary basis.  38 C.F.R. § 3.310 (2009).  

Finally, although the service treatment records covering the 
Veteran's second period of active duty service from January 
1999 to May 1999 are missing, the available medical evidence 
does not show that the Veteran's hypertension worsened or 
increased in severity during that period of service.  While 
treatment records dated since 2000 indicate that the 
Veteran's hypertension was at times uncontrolled, that fact 
was generally attributed to the Veteran's noncompliance with 
his antihypertensive medication.  Therefore, the Board 
concludes that the criteria are also not met for service 
connection for hypertension on the basis of aggravation 
during the Veteran's second period of service.  38 C.F.R. 
§ 3.306 (2009).  

For all of the foregoing reasons, the claim for service 
connection for hypertension must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the current appeal.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


B.  Skin Disorder

The Veteran's service treatment records, including the report 
of his separation examination in July 1992, do not reflect 
any complaints, clinical findings, treatment, or diagnosis of 
any skin disorder.  

Post-service treatment records first mention a skin disorder 
in March 2001 when it was noted that there was a moderate 
area of chronic folliculitis on the occipital area of the 
Veteran's scalp.  Subsequent reports note tinea corporis in 
July 2001 and folliculitis and eczema in March 2006.  
However, no examiner has indicated or suggested that any 
current skin disorder had its origins in service.  As such, 
the evidence does not show that a skin disorder manifested 
during service or within close proximity thereto.

In addition, the medical evidence of record does not link any 
current skin disorder to the Veteran's military service.  As 
noted above, the medical evidence does not show that there 
was an event, disease, or injury in service to which a 
current disorder could be related. See 38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease).  Nor is there is any medical 
evidence of record that links any current disorder to a 
disease or injury in service. 

In fact, the Veteran has not pointed to any evidence or 
advanced any specific contention linking any current skin 
disorder with service.  Therefore, the Board finds that a 
skin disorder did not manifest during service and has not 
been shown to be causally or etiologically to an event, 
disease, or injury in service.

For all the foregoing reasons, the claim must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  


C.  Muscle and Joint Pain

The Veteran's service treatment records do not reflect any 
complaints, treatment, or diagnosis concerning muscle or 
joint pain.  In fact, the Veteran indicated on his claim form 
that he was first treated for chronic muscle and joint pain 
by the Indian Health Service beginning in November 2006.  
Treatment records from that provider do note his complaint of 
"body aches" in March 2001, but no clinical findings or 
diagnosis were listed at that time.  Beginning in April 2001, 
the reports reflect various orthopedic complaints, which were 
attributed to probable left lateral meniscus damage, left 
knee chondromalacia, a sprained left ankle, a right elbow 
injury after a fall, a right medial collateral ligament tear, 
bilateral plantar fasciitis and calcaneal bursitis, pes 
equinus, and pes cavus.  The treating physicians did not note 
a date of onset for any diagnosed disability, nor did they 
attribute any disability to service.  A March 2006 clinic 
record notes the Veteran's report of having had back pain in 
his right flank intermittently for the previous 18 years, but 
no clinical findings or diagnosis were listed.  The record 
shows that no examiner has attributed any of the diagnosed 
orthopedic disabilities to an injury or disease in service.  

The RO wrote the Veteran in January 2007 requesting that he 
clarify which muscles and joints he was claiming were 
involved.  No response has been received, and he did not 
provide any clarification in his notice of disagreement or 
substantive appeal.  As noted above, the duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  In light of the Veteran's failure to cooperate 
with VA's attempts to assist him in obtaining evidence to 
support this claim, the Board finds that VA's duty to assist 
has been met and that no further assistance is required.  

As noted above, the medical evidence does not show that there 
was an event, disease, or injury in service to which a 
current disorder could be related, as his service treatment 
records are negative for any pertinent complaints. See 38 
C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 
512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).  Significantly, the 
Veteran himself has not contended that the disability began 
in service, so continuity of symptomatology is not an issue.  
See 38 C.F.R. § 3.303(b).  The Board also observes that the 
Veteran has been diagnosed with several orthopedic 
disabilities since his separation from service; however, no 
examiner has related any of those disabilities to service.  
Accordingly, the criteria are not met for service connection 
for any of those disabilities on the basis of direct service 
incurrence.  

The Board also observes that the law allows for compensation 
to be paid to a Persian Gulf veteran who exhibits objective 
indications of a qualifying chronic disability that became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2011.  A qualifying disability is 
defined as an undiagnosed illness that includes a medically 
unexplained disorder manifested by muscle pain or joint pain.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The record shows that 
the Veteran had active service in the Southwest Asia theater 
of operations during the Persian Gulf War.  However, none of 
the medical records in service or subsequent to service 
indicate that the Veteran has been shown to have any chronic 
disability manifest by muscle or joint pain.  No examiner has 
recorded any objective findings of such a disability.  
Several orthopedic disorders have been diagnosed since the 
Veteran's separation from service.  However, those disorders 
are excluded from consideration under the applicable law and 
regulation because they have been attributed to a clinical 
diagnosis, and as such, there is no medically unexplained 
chronic multisymptom illness.  Therefore, the Board concludes 
that the criteria are not met for compensation for muscle 
pain and joint pain under 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  

For the foregoing reasons, the claim for muscle pain and 
joint pain must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  


II.  Higher Initial Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with 
the claim for service connection and with the rating decision 
granting service connection would be most probative of the 
degree of disability existing at the time that the initial 
rating was assigned and should be the evidence "used to 
decide whether an [initial] rating on appeal was 
erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence obtained during the appeal period 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.; see also Hart v. Mansfield, 
21 Vet. App. 505 (2007) (VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2009). The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

In a September 2007 rating decision, the RO granted service 
connection for a left ring finger scar and assigned a 
noncompensable evaluation effective from November 24, 2006, 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805.  The 
Board acknowledges that 38 C.F.R. § 4.118, Diagnostic Codes 
7800-7805 were recently amended, effective as of October 23, 
2008.  However, as the Veteran's claim was received in 2004 
and this amendment applies to applications for benefits 
received by VA on or after October 23, 2008, these changes do 
not apply to the claim currently under consideration.  

Although the Veteran has been scheduled for a VA examination 
in connection with his claim for a higher initial evaluation 
on at least three occasions, he has either cancelled or 
failed to report for all of those examinations. According to 
38 C.F.R. § 3.655, in an original compensation claim, when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, the claim 
shall be rated based on the evidence of record. 

The available service treatment records show that there was 
an one-inch scar on the fourth digit of the left hand at the 
time of the Veteran's separation examination in July 1992.  
The Veteran expressed no pertinent complaints at that time 
and indicated that he was in excellent health.  

Private post-service treatment records show that the Veteran 
sustained a Boxer fracture of the left hand in July 1998.  A 
record in August 1998 indicates that the fracture was still 
displaced, but subsequent treatment records dated through 
December 2006 do not mention the Boxer fracture, the left 
ring finger scar, or any left hand complaints whatsoever.  

It has been contended that the Veteran's whole hand should be 
considered rather than just the scar because he has reported 
that the fingers of his left hand become stiff, his bones 
hurt, and his range of motion is affected in cold weather.  
However, the Board notes that the Veteran has only been 
granted service connection for a left ring finger scar.  As 
such, that is the only disability that can be considered in 
the evaluation.  Moreover, the Boxer fracture was sustained 
as a result of an acute injury several years after the 
Veteran's first period of service, but prior to his second 
period of service.  The medical evidence does not show that 
he has any residuals of the Boxer fracture that are 
associated with the service-connected left ring finger scar.  
In addition, as previously noted, VA's attempts to obtain a 
current medical assessment of the service-connected 
disability, including its manifestations, have been 
frustrated by the Veteran's repeated cancellations and 
failure to report for scheduled examinations.  

While the Veteran is certainly competent to report his 
observable symptoms, he is not competent to render a medical 
determination as to which of those symptoms may be due to the 
service-connected disability and which are due to 
non-service-connected residuals of the 1998 Boxer fracture or 
to other disability.  Nor is he competent to comment on 
pertinent clinical findings.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); Jones v. Brown, 7 Vet. App. 134 
(1994).  

Finally, as noted above, the medical records are negative for 
any complaints or clinical findings regarding the Veteran's 
service-connected left ring finger scar since his separation 
from service in 1992, at which time it consisted of a one-
inch scar that was apparently asymptomatic.  In the absence 
of any medical evidence or specific complaints regarding the 
scar during the subsequent 18 years, the Board finds that 
there is no competent evidence that the current 
manifestations of the scar disability are different from what 
they were in 1992.  

Turning to the application of the manifestations of the 
disability to the rating criteria, the Board observes that 
Diagnostic Code 7800 provides the criteria for evaluation of 
disfigurement of the head, face, or neck.  In this case, the 
Veteran's service-connected scar is on his left ring finger.  
As such, Diagnostic Code 7800 is inapplicable.  

Diagnostic Code 7801 pertains to scars that are not located 
on the head, face, or neck, that are deep or that cause 
limited motion.  However, the available evidence of record 
does not reflect that the Veteran's scar is deep or causes 
limited motion.  Therefore, a higher initial evaluation is 
not warranted under that diagnostic code  

Under Diagnostic Code 7802, a 10 percent disability 
evaluation is assigned for scars covering an area or areas of 
144 square inches (929 square centimeters) or greater that 
are not located on the head, face, or neck, that are 
superficial and that do not cause limited motion.  As 
previously noted, the available medical evidence shows that 
the Veteran's scar was noted as being one inch in length.  
Consequently, the Veteran has not been shown to have met the 
criteria for a higher initial evaluation under Diagnostic 
Code 7802.  

Diagnostic Code 7803 provides that a 10 percent disability 
evaluation is warranted for superficial, unstable scars.  
According to Note (1) of that diagnostic code, an unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Nevertheless, in this case, 
there is no indication that the Veteran's scar is unstable, 
and as such, the criteria for a 10 percent disability 
evaluation have not been met.  

With respect to Diagnostic Code 7804, the Board notes that a 
10 percent evaluation is assigned for a superficial scar that 
is painful upon examination.  The available medical evidence 
does not show that the service-connected scar is painful.  In 
fact, the Veteran has not specifically reported that his scar 
is painful.   Therefore, the Board finds that a 10 percent 
evaluation is not warranted under Code 7804.  

Finally, Diagnostic Code 7805 provides that other scars 
should be evaluated on limitation on of motion of the 
affected part.  However, as previously discussed, there is no 
medical evidence of record showing that the Veteran has 
limitation of function to his service-connected left ring 
finger as opposed to a nonservice- connected hand disorder.  
Moreover, even if there is limitation of function due to the 
scar, there is no medical evidence establishing the extent or 
degree of such limitation.  It again bears emphasis that the 
Veteran's has failed to cooperate with VA's attempts to 
obtain a current medical assessment of the severity and 
manifestations of his service-connected disability.  
Therefore, based on the available evidence of record, the 
Board finds that a compensable evaluation is not warranted 
for a left ring finger scar.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the Veteran's scar of the left ring 
finger has not been shown to cause marked interference with 
employment beyond that contemplated by the Schedule for 
Rating Disabilities, as discussed above; has not necessitated 
frequent periods of hospitalization; and, has not otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
referral of the case for consideration of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 
(2008).

The Board concludes that the preponderance of the evidence is 
against the claim for a compensable rating, and the benefit 
of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not 
for application.  There is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged 
ratings is not for application.  Fenderson, supra.  


ORDER

Service connection for hypertension is denied.  

Service connection for a skin disorder is denied.  

Service connection for muscle/joint pain is denied.  

An initial compensable evaluation for a left ring finger scar 
is denied.  


REMAND

Depression (claimed as neuropsychiatric condition and sleep 
disorder)

On his claim form, the Veteran indicated that he had received 
neurological and neuropsychological treatment from the 
Yankton Department of Human Services in Rapid City, South 
Dakota, beginning in March 1993.  VA's duty to assists 
requires that reasonable efforts be made to obtain relevant 
non-VA treatment records that are identified by the Veteran.  
See 38 C.F.R. § 3.159(c)(1) (2009).  The record does not 
reflect that any treatment records have been requested from 
that facility.  Therefore, a remand is required to permit the 
RO to request the identified treatment records.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request that the 
Veteran provide the names and addresses 
of any and all health care providers who 
have provided treatment for a psychiatric 
or sleep disorder.  After acquiring this 
information and obtaining any necessary 
authorization, the RO should obtain and 
associate these records with the claims 
file.  A specific request should be made 
for medical records from the Yankton 
Department of Human Services in Rapid 
City, South Dakota, since March 1993

2.  Following the completion of the 
foregoing, the RO should conduct any 
additional development that may be 
indicated by the evidence.  Then, after 
completing all indicated development, the 
Veteran's claim for service connection 
should be readjudicated.  If the claim is 
not granted to the Veteran's 
satisfaction, the RO should provide him 
with a supplemental statement of the case 
(SSOC) and allow an appropriate period of 
time for response before returning the 
case to the Board.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


